Case 2:20-cv-10914-CAS-JEM Document 58 Filed 07/14/21 Page 1 of 1 Page ID #:1516




    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
  10                                WESTERN DIVISION
  11 EDWARD ASNER,, et al.,                   CASE NO. 2:20-cv-10914-CAS (JEMx)
  12               Plaintiffs,                [PROPOSED] ORDER REGARDING
                                              CONTINUANCE OF HEARING ON
  13        vs.                               MOTION TO DISMISS AMENDED
                                              COMPLAINT
  14 THE SAG-AFTRA HEALTH FUND,
     et al.,                                  August 16, 2021 at 10:00 a.m.
  15
              Defendants.                     The Hon. Christina A. Snyder
  16
  17
  18        Pursuant to the stipulation of the parties, IT IS ORDERED THAT:
  19        The hearing on Defendants’ motion to dismiss the Amended Complaint, Dkt.
  20 45, previously scheduled for August 16, 2021 at 10:00 a.m., is continued to August
  21 30, 2021 at 10:00 a.m.
  22
  23    Dated:    July 14 2021
                                                     Hon. Christina A. Snyder
  24                                                 United States District Judge
  25
  26
  27
  28
         [PROPOSED] ORDER REGARDING CONTINUANCE OF HEARING ON MOTION TO
           DISMISS FIRST AMENDED COMPLAINT (Case No. 2:20-cv-10914-CAS (JEMx))
